Citation Nr: 1549618	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  11-16 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable initial rating for right lower inner lip scar.

3.  Entitlement to a compensable rating for loss of teeth due to the residuals of fracture of mandible.

4.  Entitlement to service connection for traumatic brain injury.

5.  Entitlement to service connection for headaches, including as secondary to residuals of fracture of mandible and/or cervical spine disability.

6.  Entitlement to service connection for left heel strain.

7.  Entitlement to service connection for lumbosacral spine strain.

8.  Entitlement to service connection for esophageal cancer as a result of exposure to herbicides.

9.  Entitlement to service connection for obstructive sleep apnea, including as secondary to service-connected disability.

10.  Entitlement to service connection for degeneration of cervical intervertebral disc.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to August 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2010, August 2011 and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri. 

In a May 2014 decision the Board granted an increased rating of 70 percent, but no higher, for PTSD, and denied his claim for an earlier effective date for the grant of service connection for PTSD.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (CAVC).  In a Memorandum Decision dated in April 2015, the CAVC set aside the Board decision to the extent it denied a rating in excess of 70 percent for PTSD.  This claim was remanded to the Board for further adjudication.  

The Board notes that the CAVC set aside the Board's May 2014 decision assigning a 70 percent rating, but no higher, for PTSD on the basis that the decision did not discuss whether the Veteran was entitled to a total disability rating based on individual unemployability (TDIU).  In April 2015, the RO issued a decision granting the Veteran TDIU effective from March 4, 2008, the date service connection for PTSD was granted.  Consequently, there is no current TDIU claim in appellate status before the Board.   

During the pendency of the Veteran's appeal for an increased rating for his PTSD the Veteran has perfected appeals with regard to nine other issues, as listed on the cover page of this decision and discussed below.  

The Board notes that VA treatment records obtained subsequent to an April 2013 statement of the case adjudicating the sleep apnea issue are not relevant to whether the Veteran's current sleep apnea disability is related to service.  Accordingly, there is no prejudice to the Veteran for the Board to proceed.    

The issue of an increased rating for PTSD, and the issues of service connection for traumatic brain injury, cervical spine disability, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right lower inner lip scar is sometimes painful. 

2.  The Veteran's in-service mandible fracture healed well and the Veteran's current missing teeth can be restored by a suitable prosthesis.

3.  The Veteran's current left heel strain disability first developed many years after discharge from service and is unrelated to service.

4.  The Veteran's current low back disability first developed many years after discharge from service and is unrelated to service.

5.  Esophageal cancer first developed many years after discharge from service and is unrelated to service, including exposure to Agent Orange.  

6.  Medical evidence indicates that the Veteran's obstructive sleep apnea is aggravated by his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating for right lower inner lip scar have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.118, Diagnostic Code (DC) 7804 (2015).

2.  The criteria for a compensable rating for loss of teeth due to the residuals of fracture of mandible have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.150, Diagnostic Code 9913 (2015).

3.  The criteria for service connection for a left heel strain disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria for service connection for lumbosacral spine strain have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).   

5.  Esophageal cancer was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

6.  The criteria for service connection for sleep apnea, as secondary to the service-connected PTSD, are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

With regard to the claim for an increased rating for right lower inner lip scar, the appeal arises from the Veteran's disagreement with the initial rating evaluation following the grant of service connection.  In such claims, the VCAA requires that the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No additional notice is required in the adjudication process because of the other forms of notice-such as notice contained in the rating decision and statement of the case (SOC).  The RO has already provided the claimant with the notice of law applicable to the specific claim on appeal.  Wilson v. Mansfied, 506 F.3d 1055 (Fed. Cir. 2007).

In May 2010, January 2011, March 2012, and February 2013 the RO sent letters to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate the service connection claims, and the relative duties upon himself and VA in developing these claims.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These letters specifically notified the Veteran of how ratings and effective dates are assigned if service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board notes that the Veteran's service treatment records (STR), VA treatment records, private treatment records and Social Security Administration (SSA) records have been obtained.  The Veteran has been provided VA medical examinations.  The Veteran has submitted evidence and argument in support of the appeal.  The Veteran has not indicated that there is any additional obtainable evidence that should be obtained to substantiate the claims. 

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the Board will address the merits of the claims.

II.  Inner Lip Scar

The Veteran submitted a claim for a tender right lower lip scar in October 2011.  The August 2013 rating decision on appeal granted the Veteran service connection for right lower inner lip scar.  The RO assigned a noncompensable initial rating effective from October 4, 2011, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804.  The Veteran has appealed the noncompensable rating assigned.  In October 2013 the Veteran's attorney reported that the scar of the inner lip is "puffy" and gets caught between the Veteran's teeth, pinches, and becomes sore 8-10 times per week.  

On VA examination in August 2013, the examiner noted that the Veteran did not have a disfiguring scar.  The Veteran reported that his inner lip scar was occasionally painful.  The examiner noted that the Veteran had one painful scar and that the scar was not unstable.  Examination revealed a trace hint of a scar that was 0.1 centimeter by 0.1 centimeter.  There was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  There was no abnormal texture.  The examiner noted that the scar did not result in limitation of function and did not impact the Veteran's ability to work.  

Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are the following: Scar is 5 or more inches (13 or more cm.) in length; scar is at least one-quarter inch (0.6 cm.) wide at the widest part; surface contour of scar is elevated or depressed on palpation; scar is adherent to underlying tissue; skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); and skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Diagnostic Code 7800 provides that a skin disorder of the head, face, or neck with one characteristic of disfigurement is rated at 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7800.

In this case, there is no indication in the record that the Veteran's has a right lower inner lip scar that exhibits any of the characteristics of disfigurement listed above.  Furthermore, the August 2013 VA examiner specifically stated that the Veteran's scar is not disfiguring.  Consequently, the Veteran is not entitled to a compensable rating under Diagnostic Code 7800. 

Diagnostic Codes 7801 and 7802 are not for application, as they pertain to scars other than those on the head, face, or neck.
Although the right lower inner lip scar has not been shown to be unstable, it has been shown to be painful.  Accordingly, the Veteran is entitled to an initial 10 percent rating under Diagnostic Code 7804 which provides for a 10 percent rating for one or two scars that are unstable or painful.  He is not entitled to a rating in excess of 10 percent under diagnostic Code 7804 because a higher rating under this code requires there to be three or four scars that are unstable or painful.  

The examination clearly shows that there has been no limitation of function resulting from the scar.  Consequently, he is not entitled to a rating in excess of 10 percent under any other applicable Diagnostic Code, such as DC 7805.  Accordingly, the Board finds that the Veteran has met the criteria for a 10 percent rating, but no higher, for his right lower inner lip scar since the grant of service connection.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).   

The Board has also considered whether the Veteran's scar presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  However, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected scar is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected scar with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology since the grant of service connection (i.e., pain).  Consequently, the Board has determined that referral of this claim for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

III.  Loss of Teeth

A September 2005 rating decision granted the Veteran service connection and a noncompensable rating under DC 9913 for loss of teeth due to the residuals of fracture of the mandible.  In October 2011, the Veteran requested an increased rating for this disability, asserting that he has pain with chewing and a popping noise in his jaw.  
An August 2005 VA dental examination notes that the Veteran had no pain with movement of the mouth and that the Veteran had no temporomandibular joint (TMJ) problems.  The examiner stated that the (in-service) mandibular symphysis fracture was well-healed and causing the Veteran no problems.

The Board has reviewed a May 2013 report from a private physician.  One of the diagnoses was jaw pain.  However, the private physician provided no description of the Veteran's mandible or teeth.  

On VA dental examination in August 2013, it was noted that the Veteran had loss of teeth due to service-related trauma.  The Veteran reported that he was struck in the jaw by his platoon sergeant causing a segmental fracture of the symphysis of the mandible.  Tooth #25 was avulsed.  The mandible was stabilized with segmental arch bars and wire for 30 days.  STRs reveal that the arch bars and wires were removed in October 1965 and that the fracture was healing well.  The Veteran claimed that the remaining lower incisors were losses at that time and never healed completely.  He eventually had infection in the gums and the remaining incisors were extracted.  

The VA examiner noted that the Veteran has not lost any part of the mandible or mandibular ramus, he has not lost either condyle of the mandible, he has not lost either coronoid process of the mandible, and he does not have malunion or nonunion of the mandible.  The Veteran did not have loss of teeth due to loss of substance of body of maxilla or mandible.  The examiner stated that masticatory surfaces could be restored by suitable prosthesis.  He noted that all anterior lower teeth were missing bilaterally, numbers 23, 24, 25, and 26.  X-rays revealed completely healed mandible with generalized moderate mandibular and maxillary periodontal bone loss from chronic periodontal disease.  

The examiner reported that the Veteran does not have a temporomandibular joint condition.  He had full range of motion of the mouth.  There was no objective evidence of limitation of motion or painful motion with repetitive motion testing.    The Veteran had no functional loss or functional impairment of either TMJ.  There was no localized tenderness or pain on palpation of the joints or soft tissues of either TMJ.  The Veteran did not have clicking or crepitation of joints or soft tissues of either TMJ.  

The loss of teeth due to loss of substance of the body of the maxilla or mandible without loss of continuity is covered under Diagnostic Code 9913.  38 C.F.R. § 4.150, Diagnostic Code 9913.  Under that diagnostic code, a noncompensable rating is warranted where the loss of masticatory surface can be restored by a suitable prosthesis.  A 10 percent rating is assigned when all upper anterior teeth are missing, all lower anterior teeth are missing, or all upper and lower teeth on one side are missing and cannot be restored by a suitable prosthesis.  38 C.F.R. § 4.150, Diagnostic Code 9913.  

Although the August 2013 VA examiner indicated that the Veteran had loss of all of the lower anterior teeth, he specifically noted that that masticatory surfaces could be restored by suitable prosthesis.  Accordingly, the criteria for a compensable rating have not been met at any time during the appeal period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
As explained above in denying a higher rating, the Board considered the criteria for higher schedular rating, but found the rating assigned to be appropriate because the rating criteria is adequate.  Although the Veteran's attorney has indicated that the Veteran has pain and popping of the jaw due to the residuals of the fracture of the mandible, such was not shown on objective examination and the Veteran did not report such on VA examination.  Although the Veteran now contends that he has such symptoms, and he is competent to do so, the Board finds the objective evidence in the VA examination to be more credible as it was provided by a medical professional without personal interest.  Consequently, the Board has determined that referral of this claim for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  See Thun v. Shinseki.

IV.  Left Heel Strain

The Veteran asserts that he is entitled to service connection for left heel strain.  In July 2015, the Veteran's attorney reported that the Veteran's left heel began hurting while he was in boot camp and that it has continued to hurt ever since.  He pointed out that the Veteran was raised as a Christian Scientist and was therefore reluctant to seek medical help or take medication.  He asserted that the absence of evidence that the Veteran sought medical help should not be considered negative evidence that is fatal to his claim when the Veteran has a reasonable explanation for why he did not seek medical assistance.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With regard to the attorney's assertions that the Veteran may not have sought left heel medical treatment due to his religion, the Board points out that the STRs and post-service medical records indicate that the Veteran sought treatment for many medical problems.  During service, he sought treatment for the left heel in December 1964.  At that time, the examiner indicated very early stress fracture, though x-rays revealed no abnormalities.  The remainder of the STRs, including the August 1968 discharge examination report, do not indicate any complaints or disability regarding the left heel.  
Post-service medical records reveal complaints for numerous disabilities but do not show left heel complaints other than on VA examination in August 2013.  March 2003 VA treatment records note that the Veteran denied arthritis, joint swelling, joint stiffness and joint deformity

On VA examination in August 2013, the Veteran reported that he injured his left heel in boot camp.  He stated that his walking is now limited, and that his left heel hurts when he walks a block.  X-rays of the left foot revealed no abnormalities.  The VA examiner noted that the Veteran's left heel strain limited prolonged standing and walking.  The examiner opined that the Veteran's left heel strain was less likely than not incurred in or caused by the service.  He pointed out that the separation records revealed no heel problems, that the service treatment records revealed no significant injury, but rather a slight strain in 1964, and that current x-rays do not reveal traumatic arthritis of the foot.  The Board finds this opinion highly probative, in that it was rendered on the basis of a current examination of the Veteran and a review of the history, to include the service treatment records.  The examiner also provided a reasonable basis for the opinion.  The medical records do not contradict the conclusion. 

Although the Veteran has reported that he has had left heel pain since discharge from service, there is no objective indication that he has had any current chronic left heel disability related to his service.  The Veteran is competent to report that he has left heel pain.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue here, whether the Veteran has a current chronic disability of the left heel that is a result of service, such falls outside the realm of common knowledge of a lay person as this is beyond the capability of a lay person to observe.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Even if the Veteran were competent to provide an etiological opinion, and the Board were to find such competent and credible, the Veteran's statements are still outweighed by the more probative August 2013 VA medical examination report that indicates that the Veteran's current left heel complaints are unrelated to his military service.  

Accordingly, the preponderance of the evidence is against the Veteran's claim and service connection for a left heel strain disability is not warranted.

V.  Lumbosacral Spine

The Veteran asserts that he is entitled to service connection for a lumbosacral spine disorder.  In a September 2011, statement the attorney stated that the Veteran reported he developed back pain from carrying heavy packs, ammunition belts, and rifles.  The back pain involved the lower back but would also radiate into the upper back.  In October 2013, the Veteran's attorney stated that the Veteran was treated in service in July 1968 for his back and that he has continued to have back problems ever since.  He asserted that as a Christian Scientist the Veteran did not seek much professional medical care for years and has self-treated his health conditions to the extent possible.  

The Veteran's STRs do indicate that in July 1968 the Veteran complained of a back problem.  No diagnoses or treatment were noted.  The remainder of the STRs, including the August 1968 discharge examination report, do not indicate any complaints or disability regarding the back.  

On VA examination in August 2013, the Veteran reported that he injured his back in service when he was struck at a bar.  He stated that his primary care physician is not treating him for his low back due to the absence of symptoms.  X-rays revealed multilevel degenerative disease, possible minimal retrolisthesis at L2-3, old compression fractures, and minimal scoliosis.  The examiner opined that the Veteran's low back disability was less likely than not incurred in or caused by the service.  He pointed out that the separation records revealed no back problems and no significant injury to the back.  He attributed the Veteran's lumbosacral arthritis to weight, age, and post military vocation.  For the same reasons stated above, the Board finds this opinion highly probative, in that it was rendered on the basis of a current examination of the Veteran and a review of the history, to include the service treatment records.  The examiner also provided a reasonable basis for the opinion.  The medical records do not contradict the conclusion. 

The evidence of record does not show that the Veteran developed arthritis of the lumbar spine within a year of discharge from service.  Accordingly, he is not entitled to presumptive service connection for arthritis of the lumbar spine.  See 38 C.F.R. §§ 3.307, 3.309(a).

To the extent that the Veteran contends that there is a continuity of symptomatology since his separation from service, the Board finds such contentions lack probative value.  This is not a case where there is reliance on a lack of records.  Rather, the concurrent medical evidence, namely the separation examination, addresses the back, and finds no abnormalities either reported by the Veteran or found on examination.  Therefore, continuity is not found.  

In all, there is no objective indication that the Veteran's current low back disability is related to his service.  The Veteran is not competent to report that his back disability is related to service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue here, whether the Veteran has a current low back disability is a result of service, such falls outside the realm of common knowledge of a lay person as this is beyond the capability of a lay person to observe.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Even if the Veteran were competent to provide an etiological opinion, and the Board were to find such competent and credible, the Veteran's statements are still outweighed by the more probative August 2013 VA medical examination report that indicates that the Veteran's current low back disability is unrelated to his military service.  

Accordingly, the preponderance of the evidence is against the Veteran's claim and service connection for a lumbosacral spine disability is not warranted.

VI.  Esophageal Cancer

The Veteran submitted a claim for service connection for esophageal cancer in February 2013.  He asserted that it was either directly related to service or it was secondary to exposure to Agent Orange.  
In March 2015, the Veteran reported that during his first tour in Vietnam he was in an area that was heavily exposed to Agent Orange.  He insisted that it is ridiculous that esophageal cancer is not on the "list" of conditions presumed to be caused by Agent Orange.  He noted that there is a presumption of service connection for respiratory cancers (cancer of the lung, bronchus, larynx, or trachea).  He maintained that it makes no sense to have presumptive service connection for cancers caused by inhalation of Agent Orange but not for cancers caused by swallowing Agent Orange.  He stated that Vietnam is a very hot, muggy country.  In that type of environment, it is not unusual to breathe through your mouth.  He noted that when you inhale the hot, muggy, Agent Orange laden air, it is not unreasonable to expect some of that herbicide would collect on your lips, teeth, tongue, inside of your mouth, and throat.  He asserted that it would mix with saliva and be swallowed, contaminating the throat, esophagus, stomach, and intestines.  He maintained that if Agent Orange can cause cancer when inhaled, it can cause cancer when swallowed.  He asserted that it is highly likely that Agent Orange causes cancer, regardless of what "tube" it goes down.  He thought that if service connection is presumed for one tube, it should be presumed for the other tube as well.  He further asserted that Agent Orange must have contaminated the food and water he consumed in Vietnam.  He noted that the contaminated food and water would end up in the esophagus, stomach, and intestines.  He did not believe that Agent Orange ingested through swallowing is any different that Agent Orange ingested by breathing.  

The Veteran served in Vietnam and is presumed to have been exposed to Agent Orange during service.  As noted by the Veteran, esophageal cancer is not one of the disorders for which presumptive service connection is warranted for those exposed to Agent Orange.  In fact, gastrointestinal/digestive diseases have been specifically ruled out as due to herbicides on a presumptive basis.  See Notice, 68 Fed. Reg. 27,630, 27,634 (May 20, 2003).  Accordingly, the claimed disorder cannot be presumed to be due to Agent Orange exposure.  The Board recognizes that the Veteran has put forth a compelling argument regarding Agent Orange intake through the airways versus Agent Orange intake through the digestive system.  However, the Board finds that this hypothesis is of little probative value.  The selection of which diseases are related to exposure to Agent Orange is based on medical research, which is of much greater probative value than the Veteran's hypothesis.   See Agent Orange Act of 1991, Pub. L. No. 102- 4, 105 Stat. 11 (1991) (codified at 38 U.S.C.A. § 1116).

Nevertheless, the unavailability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In order to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The service treatment records for the Veteran are negative for esophageal cancer, and there is no allegation or indication that the disability was manifested within one year after service.  His post-service medical records show that he was diagnosed with esophageal cancer in January 2013.  He subsequently underwent an esophagectomy.  None of the medical evidence of record indicates that there is any relationship between the Veteran's development of esophageal cancer and his military service, including exposure to Agent Orange.

The Board has considered the arguments of the Veteran and his attorney representative that his esophageal cancer was caused by or otherwise related to exposure to Agent Orange in service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of esophageal cancer incurred decades after exposure to Agent Orange or service in general falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Upon review of the foregoing evidence, the Board concludes that the preponderance of the evidence is against the Veteran's claim and service connection esophageal cancer is not warranted.
VII.  Sleep Apnea

The Veteran asserts that he developed sleep apnea due to service and that it is aggravated by his service-connected PTSD.  

A review of the STRs and post service medical records reveal that the Veteran did not experience sleep apnea during service or for many years after discharge from service.  VA treatment records indicate that the Veteran was first diagnosed with sleep apnea in early 2008.  Although the Veteran has asserted that he developed sleep apnea directly due to service, his opinion is of no probative value.  The etiology of sleep apnea incurred decades after service falls outside the realm of common knowledge of a lay person.  See Jandreau.

The Veteran submitted a May 2010 letter from a private physician.  This physician stated that he had reviewed the Veteran's medical history and examined the Veteran.  He opined that the Veteran's PTSD has as likely as not contributed to the development of obstructive sleep apnea.

In October 2011, the Veteran submitted medical treatise evidence that suggested that many veterans with PTSD have a sleep disorder, with more cases of sleep apnea than might otherwise be expected.

In an August 2013 letter, a private psychologist opined that there is at least a 51 percent probability that the Veteran's PTSD causes or aggravates his obstructive sleep apnea.

Given that there are two private medical opinions supporting the Veteran's contentions that his sleep apnea disability is caused or aggravated by his service-connected PTSD, and that there is no medical evidence to the contrary, the Board finds that the evidence is favorable to the Veteran.  Accordingly, service connection for sleep apnea as secondary to service-connected PTSD is warranted.  38 C.F.R. § 3.310. 

	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial 10 percent rating for right lower inner lip scar is granted subject to the law and regulations regarding the award of monetary benefits.

Entitlement to a compensable initial rating for loss of teeth due to the residuals of fracture of mandible is denied.

Entitlement to service connection for left heel strain is denied.

Entitlement to service connection for lumbosacral spine strain is denied.

Entitlement to service connection for esophageal cancer, including as a result of exposure to herbicides, is denied.

Entitlement to service connection for obstructive sleep apnea as secondary to service-connected PTSD is granted.


REMAND

As noted above, the Court set aside the Board's May 2014 decision to the extent that it denied an initial rating in excess 70 percent for PTSD.  The Board notes that the record contains additional evidence since an April 2013 supplemental statement of the case (SSOC), including a March 2015 VA fee basis PTSD examination report for rating purposes.  As VA created this evidence, it is inappropriate to ask the Veteran whether he waives consideration of it by the AOJ.  Therefore, his claim for a rating in excess of 70 percent for PTSD must be remanded to the AOJ for review of the new medical evidence and issuance of a supplemental statement of the case.

The Veteran's attorney asserts that the Veteran had a traumatic brain injury during service.  He asserted that the Veteran was punched during service and he fell back and hit his head on a table, which knocked him unconscious.  He further asserted that the Veteran was knocked unconscious in Vietnam when his vehicle was hit by a landmine, and that the Veteran was further "stunned" from the concussion of landmines and mortars.  The Veteran asserts that he has headaches, cervical spine disability, and traumatic brain injury due to the incident when he was punched in service and his jaw was fractured.  In November 2011, and again in May 2013, a private physician opined that the Veteran currently had headaches and cervical spine disability due to the incident in service when the Veteran's jaw was fractured.  However, the private physician did not discuss the lack of complaints of headaches, and the lack of complaints of neck pain during service, or for many years after discharge from service.  The Veteran has not been provided a VA medical examination regarding his claims for service connection for traumatic brain injury, headaches and cervical spine disability.  Consequently, the these claims must be remanded for a VA examination and medical opinions.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records and associate them with the Veteran's claims file.  

2.  When the above has been accomplished, afford the Veteran an appropriate VA medical examination to determine the nature and etiology of the Veteran's reported cervical spine, headache, and traumatic brain injury disabilities.  The claims file must be made available to the examiner for review before the examination; the examiner must indicate that the claims file was reviewed.  If the Veteran fails to report for the scheduled examination the examiner must review the claims file and provide the requested opinions based on review of the claims file alone.  

Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not that a traumatic brain injury disability, a cervical spine disability, or a headache disability is related to the Veteran's military service.  The VA examiner should specifically discuss the service treatment records indicating that the Veteran's jaw was fractured, the post service treatment records which include reference to a motor vehicle accident, and the November 2011 and May 2013 private medical opinions.  

The examiner must state the underlying reasons for all opinions.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Following the above development, review the claims file and readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case.  The SSOC should include review of all evidence received since the April 2013 SSOC, including the March 2015 PTSD examination for rating purposes. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


